The plaintiffs in error, hereinafter called defendants, were convicted in the county court of Canadian county of transporting whisky and each sentenced to pay a fine of $500 and to serve 6 months in the county jail.
The record discloses that these defendants with one Olin Valentine transported whisky from Dewey county to Canadian county. When they arrived at El Reno, they ran the car upon the curb near the jail and an officer approached and discovered they were partially intoxicated and half a gallon of whisky was found in the car. All pleaded guilty and were sentenced to the extreme punishment. These defendants thereupon filed an application to withdraw the plea of guilty, which was granted. Both are under the age of 21 years, and the evidence is that they have not before been convicted of any offense. No prejudicial error is apparent, but it is earnestly argued that the punishment assessed is excessive. The punishment for the first offense, under the circumstances shown, is excessive, and is modified by being reduced to a fine of $100 and confinement in the county jail for a period of 60 days as to each defendant, and, as modified, the case is affirmed.
DOYLE, P.J., and DAVENPORT, J., concur. *Page 23